UNIVERSITY OF UTAH RESEARCH FOUNDATION


AND


NU SKIN INTERNATIONAL, INC.


AMENDED AND RESTATED PATENT LICENSE AGREEMENT


(EXCLUSIVE)


DIETARY SUPPLEMENT PREVENTATIVE HEALTHCARE LICENSE


                                                               TABLE OF CONTENTS
WITNESSETH.................................................................................................................................................3
1 - DEFINITIONS............................................................................................................................................4
2 - GRANT..................................................................................................................................................7
3 - DILIGENCE..............................................................................................................................................8
4 - ROYALTIES..............................................................................................................................................9
5 - REPORTS AND RECORDS...................................................................................................................................11
6 - PATENT PROSECUTION....................................................................................................................................12
7 - CONFIDENTIALITY.......................................................................................................................................13
8 - INFRINGEMENT..........................................................................................................................................14
9 - PRODUCT LIABILITY.....................................................................................................................................15
10 - EXPORT CONTROLS......................................................................................................................................16
11 - NON-USE OF NAMES.....................................................................................................................................17
12 - ASSIGNMENT...........................................................................................................................................17
13 - DISPUTE RESOLUTION...................................................................................................................................17
14 - TERMINATION..........................................................................................................................................18
15 - INDEMNIFICATION BY LICENSEE..........................................................................................................................19
16 - PAYMENTS, NOTICES AND OTHER COMMUNICATIONS...........................................................................................................19
17 - MISCELLANEOUS PROVISIONS.............................................................................................................................20
APPENDIX A................................................................................................................................................22




UNIVERSITY OF UTAH RESEARCH FOUNDATION


AND


NU SKIN INTERNATIONAL, INC.


AMENDED AND RESTATED PATENT LICENSE AGREEMENT

        This Agreement is made and entered into this 1st day of July 2006, (the
“EFFECTIVE DATE”) by and between the UNIVERSITY OF UTAH RESEARCH FOUNDATION,
having its principal office at 615 Arapeen Dr., Suite 310, Salt Lake City, UT
84108 (hereinafter referred to as “LICENSOR”), and NU SKIN INTERNATIONAL, INC.,
a Utah corporation, having its principal office at 75 West Center, Provo, Utah,
84601 (hereinafter referred to as “LICENSEE”).


WITNESSETH

        WHEREAS, LICENSOR is the owner of certain LICENSED TECHNOLOGY (as later
defined herein) relating to University of Utah Case No. U-2612, entitled
NONINVASIVE DETECTION AND MAPPING OF CHEMICAL SUBSTANCES IN THE SKIN AND
SKIN-RELATED MALIGNANCIES by Werner Gellermann, Robert W. McClane , Nikita B.
Katz and Paul S. Bernstein; and, University of Utah Case No. U-2970, entitled
METHOD AND SYSTEM FOR RAMAN CHEMICAL IMAGING OF CAROTENOIDS AND RELATED
COMPOUNDS IN LIVING HUMAN TISSUE by Werner Gellermann, Robert W. McClane, and
Paul S. Bernstein; and, has the right to grant licenses under said LICENSED
TECHNOLOGY;

        WHEREAS, LICENSOR desires to have the LICENSED TECHNOLOGY developed and
commercialized to benefit the public and is willing to grant a license
thereunder;

        WHEREAS, Nutriscan, Inc. and the UURF entered into a License Agreement,
dated effective as of June 29, 2000, with respect to the Non-invasive Detection
and Mapping of Chemical Substances in the Skin and Skin-Related Malignancies for
use in the sale of dietary supplements (the “Dietary Supplement License”); and

        WHEREAS, Spectrotek L.C. and the UURF entered into a License Agreement,
dated effective as of June 29, 2000, with respect to the Non-invasive Detection
and Mapping of Chemical Substances in the Skin and Skin-Related Malignancies for
use in medical diagnostics (the “Medical Use License”); and

        WHEREAS, Spectrotek L.C. and Caroderm, Inc. entered into an Assignment
of License Agreement, dated November 11, 2001, wherein all rights, title and
interest in the Agreement were assigned to Caroderm, Inc.; and

        WHEREAS, the UURF, Caroderm, Inc., and Nutriscan, Inc. entered into a
Letter of Understanding, dated effective as of December 14, 2001 (the “Letter of
Understanding”) wherein the Parties and Nutriscan, Inc. agreed to further define
the fields of use in the Agreement; and

        WHEREAS, LICENSOR and the other original investors in Nutriscan, Inc.
elected to sell all of their interest in Nutriscan, Inc. to Pharmanex/Nu Skin
Enterprises, Inc. and entered into a Stock Purchase Agreement dated March 6,
2002; and

WHEREAS, Caroderm, Inc. has subsequently entered into an Agreement and Plan of
Merger, effective as of March 3, 2006 wherein the Agreement along with all
rights title and interest was assigned to Nu Skin or its AFFILIATE;

        WHEREAS, in connection with such merger, LICENSEE and LICENSOR desire to
amend and restate in its entirety the Dietary Supplement License.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:


ARTICLE 1 — DEFINITIONS

        For the purposes of this Agreement, the following words and phrases
shall have the following meanings:

        1.1 “AFFILIATE” means any person or entity that controls, is controlled
by, or is under common control with LICENSEE, directly or indirectly. For
purposes of this definition, “control” and its various inflected forms means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through ownership of voting securities, by contract or otherwise.

        1.2 "PATENT RIGHTS" shall mean all of the following LICENSOR
intellectual property: a. the United States patents listed in Appendix A; b.  
the United States patent applications listed in Appendix A, and divisionals,
continuations and claims of continuation-in-part applications which shall be
directed to subject matter specifically described in such patent applications,
and the resulting patents;

c.  

any patents resulting from reissues or reexaminations of the United States
patents described in a. and b. above;


d.  

the Foreign patents listed in Appendix A;


e.  

the Foreign patent applications listed in Appendix A, and divisionals,
continuations and claims of continuation-in-part applications which shall be
directed to subject matter specifically described in such Foreign patent
applications, and the resulting patents;


f.  

Foreign patent applications filed after the EFFECTIVE DATE, including those
applications filed in at least the countries listed in Appendix A and
divisionals, continuations and claims of continuation-in-part applications which
shall be directed to subject matter specifically described in such patent
applications, and the resulting patents; and


g.  

any Foreign patents, resulting from equivalent Foreign procedures to United
States reissues and reexaminations, of the Foreign patents described in d., e.
and f. above.


        1.3 “LICENSED TECHNOLOGY” means and includes the PATENT RIGHTS and other
technology and intellectual property, including inventions, whether patentable
or unpatentable, technical data, software, apparatus, know-how and trade secrets
relating to University of Utah Case Numbers U-2612 and U-2970 owned and known by
LICENSOR upon the EFFECTIVE DATE.

        1.4 A “LICENSED PRODUCT” shall mean any product or part thereof which:

a.  

is covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the PATENT RIGHTS in the country in which any such product or part
thereof is made, used or sold; or


b.  

is manufactured by using a process or is employed to practice a process which is
covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the PATENT RIGHTS in the country in which any LICENSED PROCESS is
used or in which such product or part thereof is used or sold; and


c.  

is covered by or incorporates any LICENSED TECHNOLOGY.


        1.5 A “LICENSED PROCESS” shall mean any process which is covered in
whole or in part by an issued, unexpired claim or a pending claim contained in
the PATENT RIGHTS or is covered by or incorporates any LICENSED TECHNOLOGY.

        1.6 “NET SALES” shall mean LICENSEE’S, its AFFILIATES’ (except as
described below) and its SUBLICENSEES’ billings for LICENSED PRODUCTS and
LICENSED PROCESSES less the sum of the following:

a.         discounts allowed in amounts customary in the trade for quantity
purchases, cash payments, prompt payments, wholesalers and distributors; b.
sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales; c. outbound transportation prepaid or allowed; and d. amounts
allowed or credited on returns. e. commissions paid to independent sales
representatives or agencies.


        No deductions shall be made for commissions paid to individuals
regularly employed by LICENSEE, or for cost of collections. NET SALES shall
occur:

(i)         with respect to NET SALES of LICENSED PRODUCTS and LICENSED
PROCESSES in the United States, when a LICENSED PRODUCT or LICENSED PROCESS
shall be invoiced by LICENSEE, or an AFFILIATE of LICENSEE, or a SUBLICENSEE, to
a third party that is not an AFFILIATE, or if not invoiced, when delivered to or
performed for a third party that is not an AFFILIATE (and no royalty shall be
payable on intercompany billings to AFFILIATES);


    (ii)        with respect to NET SALES of LICENSED PRODUCTS outside of the
United States through AFFILIATES, the date that is six months following the
receipt of the LICENSED PRODUCT by an AFFILIATE and the royalty on such NET
SALES shall be based on the published U.S. retail price rather than the transfer
price invoiced to such AFFILIATES (and no royalty shall be payable on billings
by the AFFILIATE for the LICENSED PRODUCTS);


(iii)         with respect to NET SALES of LICENSED PROCESSES outside of the
United States, when such LICENSED PROCESS shall be invoiced by LICENSEE, a
SUBLICENSEE, or an AFFILIATE of LICENSEE to a third party that is not an
AFFILIATE;


(iv)         with respect to NET SALES of LICENSED PRODUCTS by LICENSEE or
SUBLICENSEE to persons or entities outside of the UNITED STATES that are not
AFFILIATES, the date the LICENSED PRODUCT shall be invoiced by LICENSEE to such
third party, or if not invoiced, when delivered to such third party.


        In the event a LICENSED PRODUCT is rented, leased, licensed or sold on
an installment basis, the royalties due hereunder shall be calculated and paid
on the amount of each installment as it is invoiced and such transfer via rental
agreement, lease, license, consignment or other similar method shall constitute
a NET SALE hereunder and not as a “SUBLICENSE” as defined below.

        1.7 “OTHER REVENUE” shall mean LICENSEE’S gross revenues from the sale
of services (e.g. fees for consulting, research and development, and training)
in connection with:

    a.        the sublicensing of the LICENSED TECHNOLOGY; and/or


    b.        the use or sale, lease or other transfer of LICENSED PRODUCTS or
LICENSED PROCESSES. 1.8 “TERRITORY” shall mean worldwide. 1.9 “FIELD OF USE”
shall mean the use of the LICENSED TECHNOLOGY for the non-invasive measurement
of carotenoids and


similar or related compounds in human skin including related research; however,
the above FIELD OF USE does not include the use of the technology for
identifying, imaging, locating, and/or diagnosing skin lesions or skin
malignancies in human patients. The above FIELD OF USE does not include
veterinary applications; however, it is agreed that LICENSEE may use laboratory,
in vitro, and in vivo animal model methods to research, develop and validate
LICENSED PRODUCTS and LICENSED PROCESSES. For avoidance of doubt, human skin is
defined as the continuous external membrane (integument) enveloping the body and
consisting of the epidermis and dermis, hair, nails, sebaceous glands, sweat
glands, and mammary glands; the skin does not include mucosal tissue such as the
lining of the mouth.


ARTICLE 2 — GRANT

        2.1 LICENSOR hereby grants to LICENSEE the right and license in the
TERRITORY for the FIELD OF USE to practice under the LICENSED TECHNOLOGY and, to
the extent not prohibited by other patents, to make, have made, use, lease,
license, sell and export LICENSED PRODUCTS and to practice the LICENSED
PROCESSES, until the expiration of the last to expire of any of LICENSOR’S
rights in the LICENSED TECHNOLOGY, unless this Agreement shall be sooner
terminated according to the terms hereof.

        LICENSEE shall have the right to enter into sublicensing agreements for
the rights, privileges and licenses granted hereunder only during the EXCLUSIVE
PERIOD (defined below) of this Agreement. Upon any termination of this
Agreement, SUBLICENSEES’ rights shall also terminate, subject to Section 14.6
hereof.

        2.2 In order to establish a period of exclusivity for LICENSEE, LICENSOR
hereby agrees that it shall not grant any other license to make, have made, use,
lease, sell and import LICENSED PRODUCTS or to utilize LICENSED PROCESSES, in
the TERRITORY for the FIELD OF USE or the promotion and sale of nutritional
supplements during the period of time commencing with the EFFECTIVE DATE and
terminating upon the last to expire of the PATENT RIGHTS (hereinafter the
“EXCLUSIVE PERIOD”).

        2.3 The University of Utah reserves the right to practice under the
LICENSED TECHNOLOGY for noncommercial internal research purposes.

        2.4 LICENSEE agrees to incorporate terms and conditions substantively
similar to Articles 2, 5, 8.1-6, 9, 10, 11, 12, 13, and 16 of this Agreement
into its sublicense agreements, so that these Articles shall be binding upon
such SUBLICENSEES as if they were parties to this Agreement.

        2.5 LICENSEE agrees to forward to LICENSOR a copy of any and all
sublicense agreements promptly upon execution by the parties.

        2.6 LICENSEE shall not receive from SUBLICENSEES anything of value in
lieu of cash payments or publicly traded securities in consideration for any
sublicense under this Agreement, without the express prior written permission of
LICENSOR, which prior written permission shall not be unreasonably withheld.

        2.7 Nothing in this Agreement shall be construed to confer any rights
upon LICENSEE by implication, estoppel or otherwise as to any technology or
patent rights of LICENSOR or any other entity other than the LICENSED
TECHNOLOGY, regardless of whether such rights shall be dominant or subordinate
to any LICENSED TECHNOLOGY.


ARTICLE 3 — DILIGENCE

        3.1 LICENSEE shall use its commercially reasonable best efforts to bring
one or more LICENSED PRODUCTS or LICENSED PROCESSES to market and to continue
active, diligent marketing efforts for one or more LICENSED PRODUCTS or LICENSED
PROCESSES throughout the life of this Agreement.

        3.2 LICENSEE shall spend at least Five Hundred Thousand Dollars
($500,000 USD) by December 31, 2009 toward the research and development of
LICENSED PRODUCTS and LICENSED PROCESSES in the FIELD OF USE.

        3.2 LICENSEE’S failure to perform in accordance with either Paragraph
3.1 above shall be grounds for LICENSOR to terminate this Agreement pursuant to
Paragraph 14.3 hereof. Notwithstanding the foregoing, if there is a major
unanticipated research, development, marketing or regulatory problem, the
parties will meet to renegotiate revised due diligence deadlines.


ARTICLE 4 — ROYALTIES

        4.1 For the rights, privileges and license granted hereunder, LICENSEE
shall pay royalties to LICENSOR in the manner hereinafter provided to the end of
the term of the PATENT RIGHTS or until this Agreement shall be otherwise
terminated, which ever first occurs:

a.  

License Issue Fee of Fifty Thousand Dollars ($50,000 USD) due and payable upon
execution of this Agreement.


c.  

License Maintenance Fees of Fifty Thousand Dollars ($50,000 USD) per year;
provided, however, License Maintenance Fees may be credited to Running Royalties
subsequently due on NET SALES or OTHER REVENUE for each said year, if any.
License Maintenance Fees paid in excess of Running Royalties shall not be
creditable to Running Royalties for future years.


d.  

Running Royalties in an amount equal to Three and One Half Percent (3.5%) of NET
SALES of the LICENSED PRODUCTS and LICENSED PROCESSES used, leased or sold by
and/or for LICENSEE and/or its SUBLICENSEES. Should LICENSEE assign its right
and obligations under this License Agreement to a party other than an AFFILIATE,
the Running Royalty shall be Four and One Half Percent (4.5%) for NET SALES made
by the Assignee and its SUBLICENSEES.


e.  

LICENSOR hereby grants to LICENSEE the right to enter into sublicensing
agreements with third parties (hereinafter referred to as “SUBLICENSEES”) to the
extent of LICENSEE’S rights under the grant provided in Section 2.1 and provided
that LICENSEE has current exclusive rights thereto in the TERRITORY being
sublicensed pursuant to Section 3.3. LICENSEE may only enter into sublicensing
agreements during the EXCLUSIVE PERIOD of this AGREEMENT. Upon any termination
of this AGREEMENT, SUBLICENSEES’ rights shall also terminate.


f.  

Any sublicense granted by LICENSEE to a SUBLICENSEE shall incorporate all of the
terms and conditions of this AGREEMENT, which shall be binding upon each
SUBLICENSEE as if such SUBLICENSEE were a party to this AGREEMENT.


g.  

LICENSEE shall pay to LICENSOR Thirty-five Percent (35%) of any lump-sum fee or
advance payment received by LICENSEE from any SUBLICENSEE. However, that amount
may be reduced by an amount equal to the portion of the lump-sum fee or advance
payment re-invested by LICENSEE in further research and development of the
LICENSED TECHNOLOGY, but in no event shall LICENSEE pay LICENSOR less than
Fifteen Percent (15%) of any lump-sum fee or advance payment. LICENSEE shall not
receive from SUBLICENSEES anything of value in lieu of cash payments in
consideration for any sublicense under this AGREEMENT, without the express prior
written permission of LICENSOR. In addition, LICENSEE shall pay to LICENSOR a
royalty on NET SALES under any sublicense which royalty rate shall be the
greater of: (a) Fifty Percent (50.0%) of the royalty rate charged by LICENSEE on
NET SALES by such SUBLICENSEE, or; (b) the same rate that would be due to
LICENSOR from NET SALES by LICENSEE.


h.  

LICENSEE shall promptly (a) provide LICENSOR with a copy of each sublicense
granted by LICENSEE hereunder and any amendments thereto or terminations
thereof; (b) collect and guarantee payment of all royalties due LICENSOR from
SUBLICENSEES; and (c) summarize and deliver copies of all reports due to
LICENSEE from SUBLICENSEES.


        4.2 All payments due hereunder shall be paid in full, without deduction
of taxes or other fees which may be imposed by any government, except as
otherwise provided in Paragraph 1.6(b).

        4.3 No multiple royalties shall be payable because any LICENSED PRODUCT,
its manufacture, use, lease or sale are or shall be covered by more than one
LICENSED TECHNOLOGY, PATENT RIGHTS patent application or PATENT RIGHTS patent
licensed under this Agreement.

        4.4 Royalty payments shall be paid in United States dollars in Salt Lake
City, Utah, or at such other place as LICENSOR may reasonably designate
consistent with the laws and regulations controlling in any foreign country. For
converting any Net Sales made in a currency other than United States Dollars,
the parties will use the conversion rate published in the Wall Street
Journal/Telegraphic Transfer Selling conversion rate reported by the Sumitomo
Bank, Tokyo, or other industry standard conversion rate approved in writing by
Licensor for the last day of the Calendar Quarter for which such royalty payment
is due or, if the last day is not a business day, the closest preceding business
day.


ARTICLE 5 — REPORTS AND RECORDS

        5.1 LICENSEE shall keep full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to LICENSOR hereunder. Said books of account shall be kept at
LICENSEE’S principal place of business or the principal place of business of the
appropriate division of LICENSEE to which this Agreement relates. Said books and
the supporting data shall be open at all reasonable times for five (5) years
following the end of the calendar year to which they pertain, to the inspection
of LICENSOR or its agents for the purpose of verifying LICENSEE’S royalty
statement or compliance in other respects with this Agreement. Should such
inspection lead to the discovery of a greater than Five Percent (5%) discrepancy
in reporting to LICENSOR’S detriment, LICENSEE agrees to pay the full cost of
such inspection.

        5.2 LICENSEE shall deliver to LICENSOR true and accurate reports, giving
such particulars of the business conducted by LICENSEE and its SUBLICENSEES
under this Agreement as shall be pertinent to diligence under Article 3 and
royalty accounting hereunder:

a.  

before the first commercial sale of a LICENSED PRODUCT or LICENSED PROCESS,
annually, on January 31 of each year; and


b.  

after the first commercial sale of a LICENSED PRODUCT or LICENSED PROCESS,
quarterly, within sixty (60) days after March 31, June 30, September 30 and
December 31, of each year.


        5.3 These reports shall include at least the following: a.        
number of LICENSED PRODUCTS manufactured, leased and sold by and/or for LICENSEE
and all SUBLICENSEES; b. accounting for all LICENSED PROCESSES used or sold by
and/or for LICENSEE and all SUBLICENSEES; c. accounting for NET SALES, noting
the deductions applicable as provided in Paragraph 1.6; d. Royalties due under
Paragraph 4.1(c); e. Running Royalties due under Paragraph 4.1(d); f. royalties
due on other payments from SUBLICENSEES and assignees under paragraph 4.1(e),
and (f); g. total royalties due; h. names and addresses of all SUBLICENSEES of
LICENSEE; i. Copies of all sublicenses executed; j. the amount spent on product
development; and k.. the number of full time equivalent employees working on the
LICENSED TECHNOLOGY.

        5.4 Each report shall specify the University File number and/or the
patent(s) or patent application(s) that apply to the LICENSED PRODUCTS and
LICENSED PROCESSES being reported. Reports shall be signed by an officer of
LICENSEE (or the officer’s designee). With each such report submitted, LICENSEE
shall pay to LICENSOR the royalties and fees due and payable under this
Agreement. If no royalties shall be due, LICENSEE shall so report.

        5.5 On or before the ninetieth (90th) day following the close of
LICENSEE’S fiscal year, LICENSEE shall provide LICENSOR with LICENSEE’S
consolidated financial statements for the preceding fiscal year including, at a
minimum, a balance sheet and an income statement. Certified financial statements
shall be provided after the company goes public.

        5.6 The amounts due under Articles 4 and 6 shall, if overdue, bear
interest until payment at a per annum rate Two Percent (2%) above the Federal
Reserve Board prime rate in effect. The payment of such interest shall not
foreclose LICENSOR from exercising any other rights it may have as a consequence
of the lateness of any payment.


ARTICLE 6 — PATENT PROSECUTION

        6.1 LICENSOR shall diligently prosecute and maintain PATENT RIGHTS with
legal counsel of its choice, after consultation with LICENSEE. LICENSOR shall
provide LICENSEE with copies of all relevant documentation and keep LICENSEE
informed and apprized of the continuing prosecution. LICENSEE shall keep any
such documentation and information confidential.

        6.2 LICENSEE shall reimburse LICENSOR for all costs and legal fees
incurred by LICENSOR in the preparation, prosecution and maintenance of PATENT
RIGHTS, including without limitation, any taxes on such patent rights, however,
LICENSEE shall have the right to:

a.  

to receive copies of all patent correspondence;


b.  

to solicit, review and approve estimates and final billings from said patent
attorneys for the above listed services;


c.  

to review and provide comment on all correspondence from and all applications
and draft responses to the patent office;


d.  

to select the foreign countries in which patent applications shall be filed,
prosecuted, and maintained, provided, however, that LICENSOR, at its own cost
and expense, shall have the right to file, prosecute, maintain, and license
patent applications/patents in a foreign country or countries in which LICENSEE
does not elect to file;


e.  

to elect whether and when to file divisionals, continuations, and
continuations-in-part provided, however, that LICENSOR, at its own cost and
expense, shall have the right to file, prosecute, maintain, and license said
divisionals, continuations, and continuations-in-part if LICENSEE does not elect
to file said divisionals, continuations, and/or continuations-in-part, in which
case LICENSEE shall have no license rights or otherwise to those patents.


        6.3 Except at otherwise provided herein, payment of all fees and costs
relating to the filing, prosecution and maintenance of the PATENT RIGHTS shall
be the responsibility of LICENSEE, whether such fees and costs were incurred
before or after the EFFECTIVE DATE. LICENSEE shall pay such fees and costs to
LICENSOR within thirty (30) days of invoicing; late payments shall accrue
interest and shall be subject to Paragraph 5.6.

        6.4 In the event the PATENT RIGHTS are licensed to an independent third
party for a different field of use, LICENSEE’S will subsequently be responsible
only for its pro-rata share of patent prosecution expenses as described in this
Section 6. For example, if the total number of Licensees for PATENT RIGHTS is
two, LICENSEE shall be obligated to pay 1/2 of all patent expenses.


ARTICLE 7 — CONFIDENTIALITY

        7.1 LICENSEE and LICENSOR acknowledge that either party may provide
certain information to the other about the LICENSED TECHNOLOGY that is
considered to be confidential. LICENSEE and LICENSOR shall take reasonable
precautions to protect such confidential information. Such precautions shall
involve at least the same degree of care and precaution that LICENSEE
customarily uses to protect its own confidential information.

        7.2 LICENSEE acknowledges that LICENSOR is subject to the Utah
Governmental Records Access and Management Act (“GRAMA”), Section 63-2-101 et
seq., Utah Code Ann. (1953), as amended. Licensor shall keep confidential any
information provided to Licensor by Licensee that Licensee considers
confidential, to the extent allowable under GRAMA and as provided in Section
53B-16-301 et seq., Utah Code Ann. In order to be eligible for such protection
under GRAMA, confidential information of Licensee disclosed to Licensor must be
in written or other tangible form, marked as proprietary, and accompanied by a
written claim by Licensee stating the reasons that such information must be kept
confidential.


ARTICLE 8 — INFRINGEMENT

        8.1 LICENSEE shall inform LICENSOR promptly in writing of any alleged
infringement of the LICENSED TECHNOLOGY by a third party and of any available
evidence thereof.

        8.2 LICENSOR shall have the right, but shall not be obligated, to
prosecute at its own expense all infringements of the LICENSED TECHNOLOGY and,
in furtherance of such right, LICENSEE hereby agrees that LICENSOR may include
LICENSEE as a party plaintiff in any such suit, without expense to LICENSEE. The
total cost of any such infringement action commenced or defended solely by
LICENSOR shall be borne by LICENSOR. Any recovery of damages by LICENSOR for
such suit shall be applied first in satisfaction of any unreimbursed expenses
and legal fees of LICENSOR relating to such suit, and next toward reimbursement
of LICENSOR for any payments under Article 4 past due or withheld and applied
pursuant to this Article 8. The balance remaining from any such recovery shall
be divided with Seventy-Five Percent (75%) going to the LICENSOR and Twenty-Five
Percent (25%) going to LICENSEE.

        8.3 If within six (6) months after having been notified of an alleged
infringement, LICENSOR shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if LICENSOR shall notify LICENSEE at any
time prior thereto of its intention not to bring suit against any alleged
infringer in the TERRITORY for the FIELD OF USE, then, and in those events only,
LICENSEE shall have the right, but shall not be obligated, to prosecute at its
own expense any infringement of the LICENSED TECHNOLOGY in the TERRITORY for the
FIELD OF USE, and LICENSEE may, for such purposes, use the name of LICENSOR as
party plaintiff; provided, however, that such right to bring such an
infringement action shall remain in effect only during the EXCLUSIVE PERIOD. No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of LICENSOR, which consent shall not
unreasonably be withheld. LICENSEE shall indemnify LICENSOR against any order
for costs that may be made against LICENSOR in such proceedings.

        8.4 In the event that LICENSEE shall undertake litigation for the
enforcement of the LICENSED TECHNOLOGY, or the defense of the LICENSED
TECHNOLOGY under Paragraph 8.5, LICENSEE may withhold up to Fifty Percent (50%)
of the Running Royalty payments otherwise thereafter due LICENSOR under Article
4 hereunder and apply the same toward reimbursement of up to half of LICENSEE’S
expenses, including reasonable attorneys’ fees, in connection therewith. Any
recovery of damages by LICENSEE for each such suit shall be applied first in
satisfaction of any unreimbursed expenses and legal fees of LICENSEE relating to
such suit, and next toward reimbursement of LICENSOR for any payments under
Article 4 past due or withheld and applied pursuant to this Article 8. The
balance remaining from any such recovery shall be divided with Twenty-five
percent (25%) going to LICENSOR and Seventy-five percent (75%) going to
LICENSEE.

        8.5 In the event that a declaratory judgment action alleging invalidity
or noninfringement of any of the LICENSED TECHNOLOGY shall be brought against
LICENSOR or LICENSEE, LICENSOR, at its option, shall have the right, within
thirty (30) days after commencement of such action, to take over the sole
defense of the action at its own expense. If LICENSOR shall not exercise this
right, LICENSEE may take over the sole defense at LICENSEE’S sole expense,
subject to Paragraph 8.4.

        8.6 In any infringement suit as either party may institute to enforce
the LICENSED TECHNOLOGY pursuant to this Agreement, the other party hereto
shall, at the request and expense of the party initiating such suit, cooperate
in all respects and, to the extent possible, have its employees testify when
requested and make available relevant records, papers, information, samples,
specimens, and the like.

        8.7 LICENSEE, during the EXCLUSIVE PERIOD, shall have the sole right in
accordance with the terms and conditions herein to sublicense any alleged
infringer in the TERRITORY for the FIELD OF USE for future use of the LICENSED
TECHNOLOGY. Any upfront fees as part of such a sublicense shall be shared
equally between LICENSEE and LICENSOR; other revenues shall be treated per
Article 4.


ARTICLE 9 — PRODUCT LIABILITY

        9.1 LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold LICENSOR, its trustees, directors,
officers, employees and affiliates, harmless against all claims, proceedings,
demands and liabilities of any kind whatsoever, including legal expenses and
reasonable attorneys’ fees, arising out of the death of or injury to any person
or persons or out of any damage to property, resulting from the production,
manufacture, sale, use, lease, consumption or advertisement of the LICENSED
PRODUCT(s) and/or LICENSED PROCESS(es) or arising from any obligation of
LICENSEE hereunder.

        9.2 LICENSEE shall obtain and carry in full force and effect commercial,
general liability insurance which shall protect LICENSEE and LICENSOR with
respect to events covered by Paragraph 9.1 above. Such insurance shall be
written by a reputable insurance company authorized to do business in the State
of Utah, shall list LICENSOR as an additional named insured thereunder, shall be
endorsed to include product liability coverage and shall require thirty (30)
days written notice to be given to LICENSOR prior to any cancellation or
material change thereof. The limits of such insurance shall not be less than
Five Hundred Thousand ($500,000) per occurrence with an aggregate of One Million
Dollars ($1,000,000) for personal injury including death; Five Hundred Thousand
Dollars ($500,000) per occurrence with an aggregate of One Million Dollars
($1,000,000) for property damage; and Five Hundred Thousand Dollars ($500,000)
per occurrence with an aggregate of One Million Dollars ($1,000,000) for errors
and omissions. LICENSEE shall provide LICENSOR with Certificates of Insurance
evidencing the same.

        9.3 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES
ACKNOWLEDGE AND AGREE THAT LICENSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL LICENSOR BE HELD
RESPONSIBLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF
THE USE OF PATENT RIGHTS, EVEN IF LICENSOR IS ADVISED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES.


ARTICLE 10 — EXPORT CONTROLS

        10.1 When required by local/national law, Licensee shall register this
Agreement, pay all costs and legal fees connected therewith, and otherwise
insure that the local/national laws affecting this Agreement are fully
satisfied.

        10.2 Licensee shall comply with all applicable U.S. laws dealing with
the export and/or management of technology or information. Licensee understands
that the Arms Export Control Act (AECA), including its implementing
International Traffic In Arms Regulations (ITAR,) and the Export Administration
Act (EAA), including its Export Administration Regulations (EAR), are some (but
not all) of the laws and regulations that comprise the U.S. export laws and
regulations. Licensee further understands that the U.S. export laws and
regulations include (but are not limited to): (1)  ITAR and EAR
product/service/data-specific requirements; (2) ITAR and EAR ultimate
destination-specific requirements; (3) ITAR and EAR end user-specific
requirements; (4) ITAR and EAR end use-specific requirements; (5) Foreign
Corrupt Practices Act; and (6) anti-boycott laws and regulations. Licensee will
comply with all then-current applicable export laws and regulations of the U.S.
Government (and other applicable U.S. laws and regulations) pertaining to the
Licensed Product(s) and/or Licensed Method(s) (including any associated
products, items, articles, computer software, media, services, technical data,
and other information). Licensee certifies that it will not, directly or
indirectly, export (including any deemed export), nor re-export (including any
deemed re-export) the Licensed Product(s) and/or Licensed Method(s) (including
any associated products, items, articles, computer software, media, services,
technical data, and other information) in violation of U.S. export laws and
regulations or other applicable U.S. laws and regulations. Licensee will include
an appropriate provision in its agreements with its authorized Sublicensees to
assure that these parties comply with all then-current applicable U.S. export
laws and regulations and other applicable U.S. laws and regulations


ARTICLE 11 — NON-USE OF NAMES

        LICENSEE shall not use the names or trademarks of the University of
Utah, LICENSOR, nor any adaptation thereof, nor the names of any of their
employees, in any advertising, promotional or sales literature without prior
written consent obtained from LICENSOR, or said employee, in each case, except
to the extent permitted by University Policy and Procedures # 8-12.4(D)(3) or
the University policy in effect at the time, and except that LICENSEE may state
that it is licensed by LICENSOR under one or more of the patents and/or
applications or rights comprising the LICENSED TECHNOLOGY.


ARTICLE 12 — ASSIGNMENT

        This Agreement is not assignable or otherwise transferable (including by
operation of law, merger, or other business combination) by Licensee without the
prior written consent of LICENSOR, which consent shall not be unreasonably
withheld, so long as the assignee shall agree in writing to be bound by the
terms and conditions hereof prior to such assignment. The failure of LICENSEE to
comply with the terms of this paragraph shall be grounds for termination of the
Agreement by LICENSOR under Paragraph 14.3. In the event that written consent is
provided by LICENSOR, LICENSEE will pay to LICENSOR a non-refundable fee of
Fifty Thousand Dollars ($50,000 USD) if the total transaction value is less than
Fifteen Million US Dollars ($15,000,000 USD), One Hundred Thousand Dollars
($100,000) if the total transaction value is between Fifteen Million Dollars
($15,000,000 USD) and Thirty Million Dollars ($30,000,000), and One Hundred
Fifty Thousand Dollars ($150,000 USD) if the total transaction value exceeds
Thirty Million Dollars ($30,000,000 USD) upon the consummation of the assignment
or transfer.


ARTICLE 13 — DISPUTE RESOLUTION

        13.1 Except for the right of either party to apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
patent validity or infringement, which the parties shall be unable to resolve
within sixty (60) days shall be mediated in good faith. The party raising such
dispute shall promptly advise the other party of such claim, dispute or
controversy in a writing which describes in reasonable detail the nature of such
dispute. By not later than five (5) business days after the recipient has
received such notice of dispute, each party shall have selected for itself a
representative who shall have the authority to bind such party, and shall
additionally have advised the other party in writing of the name and title of
such representative. By not later than ten (10) business days after the date of
such notice of dispute, the party against whom the dispute shall be raised shall
select a mediator in the Salt Lake City area and such representatives shall
schedule a date with such mediator for a mediation hearing. The parties shall
enter into good faith mediation and shall share the costs equally. If the
representatives of the parties have not been able to resolve the dispute within
fifteen (15) business days after such mediation hearing, then any and all
claims, disputes or controversies arising under, out of, or in connection with
this Agreement, including any dispute relating to patent validity or
infringement, shall be resolved by final and binding arbitration in Salt Lake
City, Utah under the rules of the American Arbitration Association, or the
Patent Arbitration Rules if applicable, then obtaining. The arbitrators shall
have no power to add to, subtract from or modify any of the terms or conditions
of this Agreement, nor to award punitive damages. Any award rendered in such
arbitration may be enforced by either party in either the courts of Utah or in
the United States District Court for the District of Utah, to whose jurisdiction
for such purposes LICENSOR and LICENSEE each hereby irrevocably consents and
submits. All costs and expenses, including reasonable attorneys’ fees, of the
prevailing party in connection with arbitration of such controversy or claim
shall be borne by the other party.

        13.2 Notwithstanding the foregoing, nothing in this Article shall be
construed to waive any rights or timely performance of any obligations existing
under this Agreement.


ARTICLE 14 — TERMINATION

14.1 If LICENSEE shall cease to carry on its business, this Agreement shall
terminate upon notice by LICENSOR. 14.2 Should LICENSEE fail to make any payment
whatsoever due and payable to LICENSOR hereunder, LICENSOR shall have the right

to terminate this Agreement effective on sixty (60) days’ notice, unless
LICENSEE shall make all such payments to LICENSOR within said sixty (60) day
period. Upon the expiration of the sixty (60) day period, if LICENSEE shall not
have made all such payments to LICENSOR, the rights, privileges and license
granted hereunder shall automatically terminate.

        14.3 Upon any breach or default of this Agreement by LICENSEE
(including, but not limited to, breach or default under Paragraph 3.3), other
than those occurrences set out in Paragraphs 14.1 and 14.2 hereinabove, which
shall always take precedence in that order over any breach or default referred
to in this Paragraph 14.3, LICENSOR shall have the right to terminate this
Agreement and the rights, privileges and license granted hereunder effective on
sixty (60) days’ notice to LICENSEE. Such termination shall become automatically
effective unless LICENSEE shall have cured any such material breach or default
prior to the expiration of the sixty (60) day period.

        14.4 LICENSEE shall have the right to terminate this Agreement at any
time on six (6) months’ notice to LICENSOR, and upon payment of all amounts due
LICENSOR through the effective date of the termination.

        14.5 Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Articles 1, 2.1, 4.2, 4.4,
9, 10, 11, 13, 14.5, 14.6, 16 and 17 shall survive any such termination.
LICENSEE and any SUBLICENSEE thereof may, however, after the effective date of
such termination, sell all LICENSED PRODUCTS, and complete LICENSED PRODUCTS in
the process of manufacture at the time of such termination and sell the same,
provided that LICENSEE shall make the payments to LICENSOR as required by
Article 4 of this Agreement and shall submit the reports required by Article 5
hereof.

        14.6 Upon termination of this Agreement for any reason, any SUBLICENSEE
not then in default shall have the right to seek a license from LICENSOR,
LICENSOR agrees to negotiate such licenses in good faith under reasonable terms
and conditions.


ARTICLE 15. INDEMNIFICATION BY LICENSEE

        LICENSEE shall indemnify, hold harmless and defend LICENSOR, the
University of Utah, and their respective officers, employees and agents, against
any and all claims, suits, losses, damages, costs, liabilities, fees and
expenses (including reasonable fees of attorneys) resulting from or arising out
of exercise of: (a) any license granted under this Agreement; or (b) any act,
error, or omission of LICENSEE, its agents, employees, Affiliates, or
Sublicensees, except where such claims, suits, losses, damages, costs, fees, or
expenses result solely from the negligent acts or omissions, or willful
misconduct of the LICENSOR, Sublicensees, Affiliates, its officers, employees or
agents. LICENSEE shall give LICENSOR timely notice of any claim or suit
instituted of which LICENSEE has knowledge that in any way, directly or
indirectly, affects or might affect LICENSOR, and LICENSOR shall have the right
at its own expense to participate in the defense of the same.


ARTICLE 16 — PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

        Any payments, notice or other communication pursuant to this Agreement
shall be sufficiently made or given on the date of mailing if sent to such party
by certified first class mail, return receipt requested, postage prepaid,
addressed to it at its address below or as it shall designate by written notice
given to the other party: In the case of LICENSOR:

      Director

      Technology Commercialization OfficeUniversity
of Utah615
Arapeen Dr., Suite 310Salt
Lake City, UT 84108

With a copy to:

      OFFICE OF GENERAL COUNSEL

      University of Utah309
Park Building

      Salt Lake City, Utah 84112

In the case of LICENSEE:

      Nu Skin International, Inc.Attention:
General Counsel75
West Center StreetProvo,
Utah 84601


ARTICLE 17 — MISCELLANEOUS PROVISIONS

        17.1 All disputes arising out of or related to this Agreement, or the
performance, enforcement, breach or termination hereof, and any remedies
relating thereto, shall be construed, governed, interpreted and applied in
accordance with the laws of the State of Utah, U.S.A., except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent shall have been granted.

        17.2 The parties hereto acknowledge that this Agreement sets forth the
entire Agreement and understanding of the parties hereto as to the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument signed by the parties.

        17.3 The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

        17.4 LICENSEE agrees to mark the LICENSED PRODUCTS sold in the United
States with all applicable United States patent numbers. All LICENSED PRODUCTS
shipped to or sold in other countries shall be marked in such a manner as to
conform with the patent laws and practice of the country of manufacture or sale.

        17.5 The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. Any waiver must be in
writing acknowledged by both parties.

        IN WITNESS WHEREOF, the parties have duly executed this Agreement the
day and year set forth below.

"LICENSOR" "LICENSEE"


UNIVERSITY OF UTAH NU SKIN INTERNATIONAL, INC.RESEARCH
FOUNDATION

Signature: Signature:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Raymond Gesteland, PhD M. Truman Hunt Name: Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title: President Title: CEO and President

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date: Date:

--------------------------------------------------------------------------------


                                                                    APPENDIX A
                                                       PATENT RIGHTS on the EFFECTIVE DATE
                                                UNITED STATES PATENT RIGHTS

University of Utah Case No. U-2612: NONINVASIVE DETECTION AND MAPPING OF CHEMICAL SUBSTANCES IN THE SKIN AND SKIN-RELATED MALIGNANCIES
                                                            [Inventors: Nikita B. Katz, Paul S. Bernstein, Robert W. McClane and Werner
                                                            Gellermann]


Country                 Appl. No.               File Date   Patent No.  Issue Date  Status
US                      09/335,932              06/18/99    6,205,354               3/20/2001   Issued
PCT                     PCT/US00/07745          03/22/00                                                    Pending
JP                      504,288/2001                                                                                                Pending
JP                      306,408/2005 (Divisional)                                                                       Pending
EP                      1196088                                                                                         Pending
CA                      2,371,886               12/7/2001                                                   Pending
KR                      10-2001-7016066         12/14/2001                                                  Pending
University of Utah Case No. U-2970:                         METHOD AND SYSTEM FOR RAMAN CHEMICAL IMAGING OF CAROTENOIDS AND RELATED COMPOUNDS IN
                                                            LIVING HUMAN TISSUE

Country                 Appl. No.               File Date   Patent No.  Issue Date  Status
US                      10/040,883              1/7/2002    7,039,452   5/2/2006    Issued
PCT                     PCT/US02/41753          12/30/2002                                                  Pending
JP                      558,460/2003                        7/6/2004                                                    Pending
EP                      2797534.1               12/30/2003                                                  Pending


